UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AURELLIUS JORDAN and ULVADA
JORDAN,

                           Plaintiffs,                               ORDER

             - against -                                       19 Civ. 11868 (PGG)

SLIDENJOY, LAURENT WERY, CASTRO
THOMAS, and CHARLEE
JEUENHOMME,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiffs have filed a motion for a preliminary injunction. (Dkt. No. 51) The

parties are directed to confer and propose a briefing schedule by April 13, 2020. A return date

will be set at a later date, depending on when the United States courthouse for this district

reopens."

Dated: New York, New York
       April 9, 2020
